Citation Nr: 1022413	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for erectile dysfunction 
(ED), including as secondary to service-connected 
posttraumatic stress disorder (PTSD) and dysthymia.

2. Entitlement to service connection for disability 
manifested by fibromyalgia-like symptoms, including as 
secondary to service-connected PTSD and dysthymia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen




INTRODUCTION

The Veteran had active military service from June 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board recognizes that it is the responsibility of the 
Board to consider alternate current conditions within the 
scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  With regards to the Veteran's claim of service 
connection for fibromyalgia, the Veteran is competent to 
testify regarding aches and pains experienced in service, and 
that he continues to have muscle aches.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, as discussed in more detail 
below, the Board has characterized the Veteran's April 2007 
claim of service connection for "fibromyalgia" as 
entitlement to service connection for "disability manifested 
by fibromyalgia-like symptoms" as it appears on the cover 
page.

In June 2009, the Board remanded the Veteran's claims for 
additional development.  As discussed below, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran does not have erectile dysfunction that is 
attributable to his active military service or to service-
connected disability.

2.  The Veteran does not have disability manifested by 
fibromyalgia-like symptoms that is attributable to his active 
military service or to service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated 
during active military service; ED is not the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009); 38 C.F.R. 
§ 3.310 (2006).

2.  The Veteran does not have disability manifested by 
fibromyalgia-like symptoms that is the result of disease or 
injury incurred in or aggravated during active military 
service; such disability is not the result of or proximately 
due to service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claims on appeal has 
been accomplished.  Through a June 2007 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By the June 2007 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the June 2007 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Madison VA Medical Center (VAMC), the Wood VAMC, the 
Milwaukee VAMC, the Rhinelander VA Outpatient Clinic (OPC), 
the Janesville OPC, Gundersen Clinic, and Fort Atkinson 
Medical Center/Physicians Plus as treatment providers.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in September 2007, July 2009, and December 
2009, the Veteran was afforded VA examinations, the reports 
of which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the July 2007 and December 2009 VA opinions 
obtained in this case are sufficient as they are predicated 
on consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A.  Erectile Dysfunction

In an April 2007 statement, the Veteran contends that his 
erectile dysfunction is related to his period of active 
military service.  With February 2008 and May 2008 
statements, the Veteran submitted medical treatise 
information that indicates there is a correlation between 
PTSD and erectile dysfunction, including a correlation 
between PTSD treatment and erectile dysfunction.  In an 
October 2009 statement, the Veteran's representative argues 
that the Veteran's positive response to treatment with 
medication does not preclude a correlation between his 
erectile dysfunction and his service-connected PTSD.  Thus, 
the Veteran contends that service connection is warranted for 
erectile dysfunction, including as secondary to service-
connected PTSD and dysthymia.

The medical treatise information submitted by the Veteran and 
his representative includes abstracts of Sexual Dysfunction 
in Combat Veterans with Posttraumatic Stress Disorder from 
Urology volume 60 and Sildenafil Citrate for the Sexual 
Dysfunction in Antidepressant-Treated Male Patients with 
Posttraumatic Stress Disorder, A Preliminary Pilot Open-Label 
Study from Psychotherapy and Psychosomatics volume 71; 
reference to Sexual Dysfunction in Male Posttraumatic Stress 
Disorder Patients from Psychotherapy Psychosomatic volume 69 
and Preliminary Evaluation of Sexual Problems in Combat 
Veterans with PTSD from Journal of Traumatic Stress volume 
10; and a copy of the article Treatment of Antidepressant-
Associated Sexual Dysfunction With Sildenafil, A randomized 
Controlled Trial from the Journal of the American Medical 
Association, volume 289.  (There is nothing that indicates 
the data from any of the articles has been taken specifically 
from the Veteran's treatment or that the Veteran was 
personally involved in any study reported in the medical 
treatise information.)  The medical treatise information has 
been submitted by the Veteran's representative to represent 
the state of medical research.

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of erectile dysfunction in service.  The Veteran's 
February 1967 entrance and August 1970 separation examination 
reports indicate no complaints relevant to the claimed 
disability and a normal medical evaluation.

A review of the Veteran's post-service medical treatment 
records reveals a July 1999 record from the Fort Atkinson 
Medical Center that indicates a diagnosis of impotence with 
the note that the Veteran "is concerned that it is related 
to [Lescol and Niaspan for hypercholesterolemia], most likely 
multi-factorial."  Subsequent treatment records from that 
facility and the Madison VAMC indicate a diagnosis of 
impotence or erectile dysfunction and treatment with Viagra 
and/or levitra. 

In September 2007, the Veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file, including the medical treatise information of record at 
the time of the examination, and examined the Veteran.  At 
the examination, the Veteran reported that his erectile 
dysfunction began 7-8 years prior.  The examiner noted that 
the Veteran had had no spontaneous erections despite a normal 
interest in sexual activity; however, an erection has been 
possible with prescription medication.  The examiner 
diagnosed the Veteran with erectile dysfunction and opined 
that the disability was less likely than not caused by or 
aggravated by the Veteran's service-connected PTSD or 
dysthymia.  The examiner reasoned that, "[h]e has normal 
interest in sexual activities; however, he is unable to 
obtain an erection.  The fact that it improves with cialis 
suggest that it is a [physiologic] problem and not [a] 
psychiatric problem."

In July 2009, the Veteran again underwent a VA examination in 
connection with this claim, pursuant to the Board's June 2009 
remand instructions.  The examiner reviewed the claims file, 
including the medical treatise information of record at the 
time of the examination, and examined the Veteran.  At the 
examination, the Veteran reported that his has had problems 
with erectile dysfunction since leaving service, but first 
sought treatment 12 years prior.  The examiner noted that the 
Veteran was treated for impotence in July 1999 and at the 
time was concerned that his prescriptions for elevated lipids 
were causing the problem.  Additionally, the examiner noted 
that the Veteran was not able to achieve an erection without 
medication, but exhibited no urinary symptoms, and the 
condition has responded to Viagra and levitra.  Finally, the 
examiner noted that the medical evidence of record shows 45 
years of tobacco use, alcohol abuse, and hyperlipidemia.  The 
examiner diagnosed the Veteran with erectile dysfunction and 
opined that it was not likely secondary to the Veteran's 
service-connected PTSD or the medications prescribed to treat 
his PTSD.  The examiner reasoned that erectile dysfunction 
"due to PTSD would not likely respond to [Viagra] or cialis.  
It is more likely related to alcohol and tobacco use."

In December 2009, the same examiner reviewed additional 
medical treatise information submitted by the Veteran's 
representative and concluded:

The first documentation that I located 
regarding erectile dysfunction was in 
1999 when he sought treatment for this at 
Physician Plus.  At that time he was 
concerned that it was related to 2 
different medications used to treat his 
elevated lipids.  Examiner felt that the 
cause was multifactorial.  He has 
multiple risk factors for erectile 
dysfunction including long smoking 
history beginning at age 14 or 15, 
elevated lipids, obesity, sedentary life 
style and a history of alcohol abuse.

At his C&P exam he reported that he had 
been using Viagra or similar medication 
for ED for about 12 years.  Initially the 
medications were effective but over time 
he was only able to get an erection with 
use of medication and then the 
medications were no longer as effective 
in the past in that they were now only 
working 30% of the time.

VA records from 2004 indicate[] that he 
had never sought treatment for a 
psychiatric condition and was not 
interested in psychiatric evaluation.  He 
reported that he had always avoided 
psychiatrists and there was no indication 
of any psychiatric medication.  He was 
not on any psychiatric medications when 
he initiated his care at the Madison VA 
in June 2004.  He was started on 
antidepressants on 8/11/2004 and has 
remained on an antidepressant since.  
There was never an indication in his 
record that there was an abrupt changed 
in his erection when he was started on 
antidepressants. . . .  He has been on 2 
different SRI antidepressants since 2004.

Although there are multiple risk factors 
for erectile dysfunction studies have 
shown the biggest risk factor is 
advancing age.  One large study from 
Harvard showed that less than 2% of men 
had ED prior to age 40.  [T]his increased 
to 4% between age 40 and 49.  From age 50 
upwards, the percentage of men reporting 
ED increased dramatically with 26 percent 
for men older than 70 having experienced 
ED.

The Veteran submits medical literature 
showing a study showing that 54% of men 
taking an SRI antidepressant had 
improvement with sidenafil.

It is my opinion that his erectile 
dysfunction is not likely related to his 
use of antidepressants.  His ED began 
years prior to his use of antidepressants 
and gradually progressed over the years.  
There is no indication that his gradual 
progression of his ED symptoms was 
related to his use of antidepressants.  
The natural history of ED due to organic 
causes (as is suggested by his risk 
factors and response to Viagra type 
drugs) is that it will progress with 
advancing age.  Advancing age is by far 
the biggest risk factor in all men with 
ED.  In men with risk factors such as his 
once they develop ED that natural history 
is progression of symptoms.

The Board finds that the July 2009 examiner provided well-
reasoned opinions in both the July 2009 examination report 
and December 2009 addendum, supported by the evidence of 
record and current medical literature, in which she did not 
attribute the Veteran's erectile dysfunction to his period of 
active military service or to service-connected disability or 
treatment of service-connected disability.  The examiner 
reviewed and did not dispute the medical treatise information 
submitted by the Veteran and his representative that 
indicates there is a correlation between erectile dysfunction 
and PTSD; however, the examiner found that, in the Veteran's 
specific case, his erectile dysfunction was not caused by or 
aggravated by his PTSD, dysthymia, or psychotropic 
medication.  The Board notes that VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, the Board relies on the examiner's 
medical opinions as they are based on a review of the 
evidence, current medical literature, medical treatise 
information submitted by the Veteran and his representative, 
and the Veteran's assertions and because of her expertise.  

Here, the examiner found that the Veteran's erectile 
dysfunction was more likely caused by age, alcohol, and 
tobacco use and that the Veteran's disability was worsening 
as a result of the same causes.  Specifically, the examiner 
found that the Veteran's erectile dysfunction was not 
attributable to any in-service injury or disease.  Thus, 
without competent medical evidence attributing the Veteran's 
erectile dysfunction to his active military service or to 
service-connected disability, service connection is not 
warranted.  See 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2009); 38 C.F.R. § 3.310 (2006).

B.  Fibromyalgia-Like Symptoms

In an April 2007 statement, the Veteran contends that his 
fibromyalgia-like symptoms are related to his period of 
active military service.  With the April 2007 statement, the 
Veteran submitted an abstract of Post Traumatic Stress 
Disorder, Tenderness, and Fibromyalgia from the Journal of 
Psychosomatic Research volume 42 and with an October 2009 
statement, the Veteran's representative submitted an abstract 
of Fibromyalgia in Men and Post-Traumatic Stress Disorder 
from the European League Against Rheumatism 2004 conference.  
The medical treatise information indicates a correlation 
between PTSD and fibromyalgia.  Thus, the Veteran contends 
that service connection is warranted for fibromyalgia-like 
symptoms, including as secondary to service-connected PTSD 
and dysthymia.

A review of the Veteran's STRs reveals no treatment for or 
diagnosis of fibromyalgia in service.  The Veteran's February 
1967 entrance and August 1970 separation examination reports 
indicate no complaints of pain or aching and a normal 
evaluation.  A June 1970 treatment record indicates treatment 
for right arm pain attributed to a shrapnel wound.  (The 
Veteran is service connected for shell fragment wound with 
ulnar nerve dysfunction of the right arm and for a tender 
scar on the right upper arm.)

A review of the Veteran's post-service medical treatment 
records reveals a July 1973 treatment record from the Wood 
VAMC that indicates complaints of back pain and an associated 
x-ray report that indicates normal lumbar spine, pelvis, and 
hip results.  A diagnosis of "back pain" was provided.  An 
August 1981 Agent Orange examination report from the same 
facility indicates no subjective complaints of pain.  

A June 2007 treatment record from the Madison VAMC indicates 
complaints of pain and numbness in the Veteran's right thigh.  
At the time, the Veteran reported that he was a crew chief on 
a helicopter in service and had to take many high drops.  The 
treating physician speculated that the Veteran had a probable 
post-traumatic injury to thigh or back; however, an 
associated July 2007 electromyography (EMG) report indicates 
normal results.  A July 2007 treatment record indicates a 
diagnosis of probable meralgia paresthetica.

In July 2009, the Veteran underwent a VA examination in 
connection with this claim, pursuant to the Board's June 2009 
remand instructions.  The examiner reviewed the claims file, 
including the medical treatise information listed above, and 
examined the Veteran.  At the examination, the Veteran 
reported that he experienced middle to low back aching and 
soreness that has been continuous since service.  The Veteran 
indicated that the pain flare-ups are accompanied by numbness 
in his arms and legs and that he currently receives no 
treatment for the pain.  Additionally, the Veteran reported 
numbness in his right thigh not related to the back pain that 
has also been continuous since service.  The examiner noted 
that the Veteran has a normal gait, no joint swelling or 
deformity, and no trigger points typical of fibromyalgia; 
however, the Veteran's spine was tender to palpation.  An x-
ray report reviewed at the examination indicated minimal 
degenerative changes in the thoracic spine and degenerative 
disc disease in the lumbar spine.  The examiner diagnosed the 
Veteran with degenerative disc disease and degenerative joint 
disease of the lumbar spine, degenerative joint disease of 
the thoracic spine, and noted subjective symptoms of right 
meralgia paresthetica, but no objective neurological 
findings.  The examiner concluded that the subjective 
symptoms were likely a localized neuropathy and provided no 
specific diagnosis to account for the symptoms.  The examiner 
concluded that there is "no finding of fibromyalgia" and 
that "[n]one of the other conditions are likely related to 
the military as there was no evidence of these condition[s] 
in the military.  These are not conditions know[n] to be 
associated with PTSD or medications used to treat PTSD."

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for disability manifested by fibromyalgia-
like symptoms must be denied.  Here, the Board finds that the 
preponderance of the evidence is against the claim.  The July 
2009 examiner set forth a detailed examination report 
containing a persuasive opinion in which she found that a 
diagnosis of fibromyalgia was not supported.  Thus, an 
essential requirement for service connection is not met, 
namely a finding of a current diagnosis of the claimed 
disability.  Additionally, because there is no current 
diagnosis of fibromyalgia, the medical treatise information 
suggesting a correlation between fibromyalgia and PTSD is not 
relevant to the Veteran's claim.  In the absence of a 
diagnosis of fibromyalgia, the claim of service connection 
for fibromyalgia may not be granted as either directly 
related to service or secondary to service-connected 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009); 
38 C.F.R. § 3.310 (2006).

Additionally, the Board notes that Congress has specifically 
limited entitlement to service connection to instances where 
disease or injury has resulted in a disability.  See 
38 U.S.C.A. § 1110.  Although the medical evidence documents 
subjective findings of numbness, without a diagnosed or 
identifiable underlying malady or condition the numbness does 
not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  In the 
absence of proof of any disability of the right thigh, the 
claim of service connection may not be granted as either 
directly related to service or secondary to service-connected 
disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 
at 225; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009); 38 C.F.R. § 3.310 (2006).

The Board finds that the July 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which she did not attribute the remaining fibromyalgia-like 
symptoms, caused by degenerative disc disease of the lumbar 
spine, degenerative joint disease of the lumbar spine, and 
degenerative joint disease of the thoracic spine, to the 
Veteran's period of active military service or to service-
connected disability.  Thus, without competent medical 
evidence attributing the Veteran's any disease process 
causing fibromyalgia-like symptoms to his active military 
service or to service-connected disability, service 
connection is not warranted.  See 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009); 38 C.F.R. § 3.310 (2006)



C.  Conclusion

While the Board does not doubt the sincerity of the Veteran's 
belief that his claimed disabilities are related to his 
period of active military service, as a layperson, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions, the evidence of record, current medical 
literature, and medical treatise information submitted by the 
Veteran and his representative and arrived at medical 
conclusions contrary to the claims.  The Board relies on the 
examiner's opinions as they are based on a review of the 
evidence and the Veteran's assertions and because of the 
examiner's expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for erectile dysfunction and disability 
manifested by fibromyalgia-like symptoms must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for erectile dysfunction is denied.

Service connection for disability manifested by fibromyalgia-
like symptoms is denied.


_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


